Title: From James Madison to James Monroe, 21 September 1812
From: Madison, James
To: Monroe, James


Dear Sir
Washington Sepr. 21 1812
Not a word from abroad, or the West, since you left us. Dearborn has still one eye on Montreal, and the other on Niagara: forcing the attention of the Enemy to both, with a purpose, doubtless of striking, himself, at either or both according to circumstances. The story of an armament agst. Plattsburg is groundless. Niagara was very weak at the last date, and more in danger of attack, than Plattsburg. But Dearborne counted on about 3,000 regulars & 4000 militia, as soon to be there. Proofs multiply daily, of the difficulty of obtaining regulars, and of the fluctuating resource in the Militia. High bounties & short enlistments, however objectionable, will alone fill the ranks; and these too in a moderate number. This plan wd. have give [sic] us a greater force in July, when the Enemy were unprepared, than we shall have in Novr. when it is possible reinforcements may have reached Canada from England. D. has allotted a Brigade at Niagara, to Smith. This has given rise to the pretensions in his letter to you; which I am persuaded go beyond the intentions of Genl. D, as well as beyond military rules. How Van R. is to rank, without commanding him in a conjoint operation, is not understood; or why he shd. not do so without the limits of the U. S. if under their Govt., any more than without the limits of N. Y: as in the case of such an operation in Vermont, is also to be explained. Besides, an older Brigadr. as Winchester, may take the Command of the regulars at that place. If you answer his letter, I think it wd. be best to refer him to Dearborne for explanatory directions on those points; with an intimation not to act on his own ideas in the mean time. Affecte. respects
James Madison
